IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PA,                        : No. 10 EM 2018
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
MICHAEL HOLLEY,                            :
                                           :
                   Petitioner              :

                                     ORDER
PER CURIAM

     AND NOW, this 26th day of March, 2018, the Application for Extraordinary Relief

is DENIED.